Name: DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 2/95/SC of 18 May 1995 amending the Rules of Procedure of the Standing Committee of the EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1995-10-12

 Avis juridique important|E1995G0002DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 2/95/SC of 18 May 1995 amending the Rules of Procedure of the Standing Committee of the EFTA States Official Journal L 244 , 12/10/1995 P. 0080 - 0080DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 2/95/SC of 18 May 1995 amending the Rules of Procedure of the Standing Committee of the EFTA States THE STANDING COMMITTEE OF THE EFTA STATES,Having regard to the Agreement on a Standing Committee of the EFTA States as adjusted by the Protocol Adjusting the Agreement on a Standing Committee of the EFTA States, hereinafter referred to as the Agreement, and in particular Article 7 thereof,Having regard to Decision of the Standing Committee of the EFTA States No 1/94/SC of 10 January 1994 adopting the Rules of Procedure of the Standing Committee of the EFTA States,Having regard to the entry into force of the Agreement for Liechtenstein on 1 May 1995,Whereas the Rules of Procedure of the Standing Committee of the EFTA States must be amended following the entry into force of the Agreement for Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1 Article 11 (1) of the Rules of Procedure of the Standing Committee of the EFTA States shall be replaced by the following:'1. Representatives of two EFTA States shall constitute a quorum.`Article 2 This Decision shall take immediate effect.Article 3 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 18 May 1995.For the Standing CommitteeThe ChairmanEivinn BERG